OFFICE    OFTHEATTORNEY          GENERAL    OFTEXAS
                               AUSTIN




Hoaorablr Warrm YoDbnald
County Attorney, Smith County
Mylar, Taxar

Dear   Sir:




     TOur littar or tuna
latter you rtatb:

              *It 18 my info                  norablr     A. S.

                                                  Ford,   Admlnlr-
                                               , in a written
                                             of thla &at*’
                                             01 Act, l4mr44
                                             a oitizrn of
                                         on also rtator ‘that
                                        Stat* of Taxam ad


                                 omation that thr Forty-
                                 04 tha Tuas Liquor Con-
                                 amonelmnt prwld4s that




             'wk'~r   opinion on th4 Madloal Pra4tioe Aot
       as azendod by thr Portr-Sixth L4&irlatur4, you
       ruled. t&t the raquiraent   of oltltaluhlp for
       th4 praotloo or ndlolnr   ln Texar la unoonrtitu-
       tlonal,  and in that opinion, raid that 'the o0urt4
       bnrr 44tabll4h4b the r&htr   oi rerld*nt alien8  to
       lngqe In lawful 00oUpatiOnr to th4 sank0 lXtOt
       a 8o ltlzen8.* Ia other  worda, your oplnlon iml-
       idato   that esotlon of the Modloal Praotioo~Aot
Hon.   Warran YoDonald, rag4 2



       that propo66d to rsrtrlot the practios   of medicin
       In Taxa to cltlzsnr .

            *The ?orty-Sixth Laglslatura also anactbd a
       law knowa a6 the Corunrtology Act, tha purpose of
       which wae to restrict aliens from practloing beauty
       oultura In Taxact, and you bald the anti-alien
       clause uncon8tlt.ctlonal.

            *It oeour6   to me that thora 16 a cmfllot
       la the opinion a6 glran to Hoaorabla Bert Ford,
       AiWnl8trator    of the Texa.e Liquor
                                        - _ Control
                                                 -- Board
                                                        _
       by Sionoe!$a A. 5. Rollins on r arutw,y 23, am
       your opinion on th4 amaadad Madfoal F-ractice Act
       and your oplnlon on the antl-alien clause of th6
       co6lAdi01og~ &au.

             "Ia ~1s~ OS your oplnlons on tha la6t two
       mattOr6 to whloh rri4rrnos ha6 b4en nuide, I will
       thank you If JOU ail1 kindly advlsa:

            “(a)    V the Rolll~*   oplclon 18 to be
       r011a6d,    and

             '(b) It thr provl6lon In tha Tsxas Llquor
        Control Aot, protldlng that a paalt  to #a&l beer
        In the Stat4 of T6xa6 oannot br granted to a
       person unlur  *aid prnon 16 a 'taxpaying oltltsn
        or the Unlt6b matar' 16 con6titutScnal.*
     You 64~   to plao6 phyrlolarur, co6m4tologl6t6 and
dl8pansaru 01 llquoti In the mm   olaue,.and bare your
inquiry on that ola6slfloation. 'se cannot ooneur ln
your 666ming ola66lfio6tloa, but must anter a moat rlg-
Orou6 prQte6t.

     The ooamrtologlat, the handmaidan of Venur, ha8 ohaer-
fully antared u?on that ch6116agix& ta6k of imgmvisg   that
which almad   approach46 perfeCtIon, the appearance of Tsxas
noaanhood.  The oosm4tologllrt therrrora munt bo olassed c6
tha lmprorrr of womankind.

     ~h4 p4~lclan,   the dl8olpl4 ot Aa6oulapiu6, has throughout
r6cord6d history been the nlnl6t6P Of healing.   It 16 ordain-
ed that the phynlolan not onlf:iPtroduces YOU into 4OQlOtY.
but presidar at the thrre grsat 4vaats in your progr466 fzmi
tha nmdla   ta tha crava.  #ban that lalntly soul gladly Want
Hon. Warren McDonald, page 3



dowa into th4 Valley oi th4 shadan OS death in oraar that
6ha s&ht triumphantly amerge, bringing you In her arm,
she found the physician them to aid and cozrort her, and
his certiricata placed upon the public records is y0ur ganesis.
UuQar GUI praaent statutra, if you be 4 loyal citizsn ot
Tatae, It is the certifioato of the physician that uhlocke
to you the dOOr through whlah you enter holy wsdlock.  Whoa
your course hea been ND and you ara about to make pur exit
through the western window of life, it 1~ his certiiicate
that eetiras f0r your m0rtal ramaina its last reeting place,
and certlfiee your epirit's passage over the river Styx.

     Even in ancient time it waa stated:    Wedicine does
not consider the interest of 5IediCin6, but the Interest of
the body.=  If, according to tha Saconian proverb, *A healthy
body is the tabernacle, but a aiokly one tha prison of tha
BoUl," then why are not the phySiCi4XIe the emanclpatorr of
ths 6OU16 Of mSn? That group OS m6n U4dlcatsU to tha heal-
ing ol the illa of humankind and aakw    more tolerable human
axistance, to the axtrnt of that dedication, am follower6
of the Great Physician.  So devoted I6 the true phyelclen
to the challbnglng task 0r rsl.ieriag mrrsrlng,
so absorbed is he in that tabk, that In 411 duo rerermoe
it mar be raid 0r klm that "R4 aara4I others, but glpsm
Ee cannot 6av4.a

     In halting and inabsquats wDrd6 we have undsrt4koa the
olaasirlcation of the cosm4tologiat aa  the physician.

     What Of th@ bUBinOB6 Of ,diSpMSil@ iiqUOrU? my that
busiaess be placed in the 8m6 Cla66 with th4 imp2'OV4rS
and healers or mankind?    Does It tiprove or heal? In not
that busln66s and activity   ths very antitheSiS OF iapl'OVO-
aent and heeling?   IS tha rI&ht to an&age in that bUSin
one of the priVil4ge6 axld iIEUunitias Of OitiZ4l36hiP? liar
th4 State grant the prlriUg4    to Sal1 liquor to 0~14 CL%**
and deny It to another?    Uay auyona dlel~.~~
                                            ee e r%ht the
pririlsgc to aall liquor at any tlm or at any plao4?

     Bar: then my that buBineBB be compared with th4 result6
obtained by the COBONtOl~iBt   and the physician, the i=Prot-
ers a& the he8hr8?     So far apart are these #et it -jr b4
aaid that the gulr separating them Is as far aa tlm Baat i*
from th4 Wast, end ae’er  tha twain shall meet.
Eon. Warrea &Donald,    pag4 L



     The authorltlre   lame   nc doubt as to the correct answer
t0 these qU46tiOM.

          *The right to 8411 iatOXiC4tillg liquor6  16
    not one of the prlrileger or lnmnitles or a
    cltlzan of tht United States, nor an inherent
    right of Cit 1zenBhlp.   Ths entlra business or
    ?nanufacturlng and selling intoxicating liquor6
    is completely within the control cf the state;
    and there is nothing in the Ccrmtitutlon of the
    United States to prevect it from regulating and
    restr&ining the trafiic, or iron prohlblt.1~ it
    altogether.   Thus the stats nay grant to one clase
    the privilege to ~411 liquor, snd deny it to
    another class; or it may restrict tha right to
    obtain licenses for the ml.4 of lntoxloatlng
    llqUOr6 to the male inhabitants ot the state."
    6 Ruling Case Law, p. 285.
           "Th4 msrlts or the present controversy till
    be ascertained by the application (d sound prlncl-
    ;;;;6uadsr the guidance of authorltatlre adjudloa-
              The habit Or ~llkMM66,      and t& evils
    att&at      upon It, have always received a OOn6idar-
    able degree Or attention from the lamaklag power.
    V&on we conalder the proverby, aisery,      nila and
    WntChadM66     which lntoxioation entails upon its
    unhappy   ticfilms; md the u~p46k6~le    ~046 nhlch
    must be endured by he~plesr and lnqpcent bai456
    dependent upon thsla; and also the frsquant crimes
    and disorders produmd    by the seme cause -- we may
    a4ssur4 in SOPLO awgre4,  the necwsfty    ror a leg-
    lslatlre rezaedy, ii oae can be round. Rew
    consideration connected wlth tbe public welfare
    iapsratftrly demands it. It is a duty which the
    Legislature cannot evada.     Their power over the
    whole subject under the Cormttitution of this state
    cannot at this day bs questloned.      They may pro-
    hibit the eale 0r spirituous liquors sntlraly ii
    they see fit to do so; or they msy restrict it
    j.nany manner which their dlSOr4tlCU my dlctatb.
    NO one can @lab a6 a right the powsr to 64118
    either at any tl*e or at any place or in any quan-
    tity. t( hragresser vs. Gray, 9 L. 6. A. 780.
-   .   .




            Hon.      Warren   XcDcnald,     pege 5


                           "The right to sell lntoxicatlngllquuors,
                      80 far as such a right exista, is not one of the
                      rights growlingout of citizenshipcf the Un:ted
                      States.'* Barteneyer vs. Io%a, 21 L. EC. 924.
                      ?fetherefore answer your inquiry that Cpinlcn
            No. C-3L2 sh:uld be follov~eC,and that such opinion Is
            not in conflict with the Constitutionof the United
            states.

                                               Yocre very truly
                                                XMORNEY GOJFRAL 9? TZi'S


                                                BY          A. S. Rollins
                                                                Assistant
            ASR:pbp
            APFRCVED nz         u,    1939
            W. F. YDOEE
            FI?ST ASSISTANT
            ATTORNEYGENERAL                             AFFWZD
                                                       OFIXIC6   C!XfMITTEE